Citation Nr: 0838335	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a head 
injury, other than migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served with the Pennsylvania Army National Guard, 
with an active duty for training period from February 1981 to 
June 1981, and with the United States Army Reserves in 
September 1985 on active duty for training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left shoulder disability, residuals of a head injury, and a 
psychiatric disorder.  The veteran perfected appeals with 
regard to all three issues.  In a January 2008 decision, the 
Decision Review Officer (DRO) granted service connection for 
post traumatic stress disorder and for migraine headaches; 
the RO stated that these awards satisfied the appeals 
regarding psychiatric disability and residuals of a head 
injury.

A personal hearing was held before the undersigned Veterans 
Law Judge in May 2008, via videoconference from the RO.  At 
that time, the veteran and his representative stated that the 
January 2008 DRO decision was not a full grant of the benefit 
sought on appeal with regard to the residuals of a head 
injury, and indicated that they wished to further pursue that 
appeal.  The appeal with regard to service connection for 
PTSD is fully satisfied, and no issue or contention remains 
before the Board.

The issue of service connection for residuals of a head 
injury other than migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  No left shoulder disability is shown to have existed 
prior to entry into the initial period of active duty 
training in February 1981.

2.  There is no evidence of a left shoulder disability or 
complaints during the initial period of active duty training 
service from February 1981 to June 1981.

3.  A left shoulder disability was incurred between the 
initial period of active duty training ending in June 1981 
and the second period of active duty training in September 
1985.

4.  The pre-existing left shoulder disability did not 
permanently increase in severity during active military 
service in September 1985.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by military service, and service connection is not warranted.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, correspondence sent to the veteran in November 2004 
provided him notice of the elements of a claim of service 
connection and of the evidence and information needed to 
substantiate his claim.  The letter also notified him of the 
respective obligations and responsibilities of the veteran 
and VA in obtaining evidence.  To this extent, notice was 
adequate under the VCAA.  The Board notes that the April 2007 
statement of the case provided additional notice to the 
veteran, including the text of the applicable laws and 
regulations.  The veteran and his representative demonstrated 
their actual knowledge of such at the May 2008 hearing.  
Although the veteran has not been afforded notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
or notice of how that is done, under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), any such error is harmless, as service 
connection is being denied, and no rating or effective date 
will be assigned with respect to this claimed condition.  The 
Board finds that the veteran has been provided all the 
information necessary to allow a reasonable person to 
substantiate the claim decided below.  No remand for 
deficient notice is required.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such 
duty has been fully met in this case.  VA has obtained all 
private medical records identified by the veteran, as well as 
Social Security Administration records.  No VA treatment 
records were identified by the veteran, though the RO did 
conduct an electronic search for such to ensure compliance 
with the duty to assist.  Service treatment and personnel 
records are associated with the file, and the veteran was 
afforded an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Several VA examinations have been conducted.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection for a Left Shoulder Disability

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

There are two periods of active military service here, which 
must be separately addressed.  

The Board initially notes that a National Guard Bureau Form 
22, Report of Separation and Record of Service, from the 
Pennsylvania Army National Guard indicates that the veteran 
received a discharge "under other than honorable 
conditions" (OTH) in November 1982.  The cited reason was 
unsatisfactory participation.  This character of discharge 
was verified in personnel records obtained from the National 
Personnel Records Center in February 2006.  The veteran 
notified the RO in November 2004 that his character of 
discharge was OTH, but it appears that no action was taken to 
make an administrative decision as to whether there was a bar 
to receipt of gratuitous benefits under 38 C.F.R. § 3.312.  
Instead, the RO found that regardless of the character of 
service, because the period included only active duty for 
training, the claimant was not a veteran eligible for VA 
benefits.  38 C.F.R. § 3.1.  

The Board finds that while an administrative determination of 
the veteran's basic eligibility for VA benefits should have 
been accomplished and would be relevant to the determination 
of his entitlement to benefits for the claimed disability, 
the error is harmless in light of the Board's additional 
finding, discussed below, that there was no left shoulder 
injury before or during the first period of service.  
Regardless of whether the separation was OTH or not, service 
connection cannot be granted for the first period in the 
absence of any possibility of a nexus.

Service treatment and personnel records reveal that the 
veteran was initially examined for enlistment in the National 
Guard in December 1980.  No shoulder disability or complaints 
were noted on that examination, and treatment records from 
the initial period of active duty training, from February to 
June 1981, reveal no complaints of or treatment for any 
shoulder problems.  No left shoulder complaint is registered 
until 1985, well after the end of the first period of 
service.  In sum, no private or VA medical records indicate 
any left shoulder problems before, during, or immediately 
after this initial period of active duty training.  The Board 
notes that the veteran was specifically asked to supply any 
evidence of a shoulder problem during this period, but has 
not.

The presumption of soundness on entry into service is not 
applicable with regard to the first period of service, as the 
veteran did not serve on active duty for a period of six 
months or more during peacetime.  38 U.S.C.A. § 1131.  The 
Board notes that even if the presumption were applicable, it 
is immaterial in this case.  There was no treatment or 
complaint related to the left shoulder during the 1981 period 
of service, and hence no showing of the incurrence of a 
disability or the aggravation of a pre-existing one.

In light of the complete absence of any notation of injury or 
disability on entry into the first period of service, and the 
lack of any complaints of or treatment for injury during or 
after this period of service, service connection based on the 
1981 period of active military service must be denied.  
Although the veteran later stated that he initially injured 
his shoulder at age 17, prior to service, and that he had 
shoulder problems in service, the lack of any corroborating 
documentation, and in fact the existence of contrary 
evidence, is controlling.  The Board must find based on the 
medical evidence of record that there was no left shoulder 
injury shown in 1981.

Turning to the second period of active duty for training, the 
one beginning and ending in September 1985, the Board again 
finds that the presumption of sound condition does not apply, 
as the veteran did not serve on active duty for a period of 
six months or more during peacetime.  38 U.S.C.A. § 1131.  
Moreover, even if such presumption did apply, the Board finds 
that the history provided by the veteran at the time of his 
September 1985 complaints, as well as the medical findings by 
in-service and VA doctors, establish in conjunction with 
generally accepted medical principles that the left shoulder 
disability pre-existed the September 1985 period of service.  
38 C.F.R. § 3.304(b)(2).  All of this evidence supports a 
finding that the veteran's left shoulder disability was 
incurred sometime between 1981 and 1985.

This raises the question of whether the veteran's second 
period of service aggravated the pre-existing injury.

Aggravation of a pre-existing disability may be presumed when 
an increase in disability is shown during active military 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board 
notes that "active military service" includes periods of 
active duty for training during which an individual was 
disabled by an injury incurred or aggravated in the line of 
duty.  38 C.F.R. § 3.6.  The veteran's September 1985 active 
duty for training is considered active military service 
because the veteran had a recurrence of a shoulder separation 
while performing physical training (PT) in the line of duty.

The Board also finds, however, that there is no evidence of 
increase in disability during such service, and hence the 
presumption of aggravation is not applicable.  Further, the 
evidence shows by a preponderance of weight that there was no 
actual aggravation of the pre-existing disability.

Service treatment and personnel records reveal that the 
veteran reported for a period of active duty for training on 
September 7, 1985.  On September 11, 1985, the veteran 
reported to sick call, stating that he had separated his left 
shoulder in PT that morning.  He stated that he had initially 
separated the shoulder at age 17, before his enlistment, and 
that he took codeine tablets for pain.  He had left the pills 
at home, and requested a replacement prescription and a 
release from PT.  He was placed on light duty pending a 
referral to a doctor.  On September 17, 1985, the veteran was 
seen by a doctor for continued complaints of left shoulder 
pain.  He stated at that time that for the past two years, he 
had difficulty with dislocations of the left shoulder at a 
frequency described as "more than he can count."  The last 
two to three weeks were particularly bad, and the veteran was 
planning to go see a doctor when released from service.

Private medical records, all covering periods well after the 
1985 active military service, show continued left shoulder 
problems.  The veteran eventually underwent surgery to 
correct the problem.  This was initially successful, however, 
left shoulder problems have recurred.

During an April 2007 VA joints examination, the veteran 
reported that he had a single left shoulder dislocation at 
age 17.  He stated that he then joined the service and began 
to have problems with recurrent left shoulder dislocations 
during his initial training period.  He believed he went on 
sick call at that time.  He stated that when he was sent to 
advanced training as a combat engineer, he just persevered 
through the pain of recurrent dislocations because he did not 
want to be sent home.  He had surgery on the shoulder in 
approximately 1993, and was problem free for four or five 
years.  The shoulder then began hurting and partially 
dislocating again.  At the time of examination, the veteran 
reported recurrent dislocations when sleeping; he would roll 
onto the arm in the wrong position.  He complained of pain, 
weakness, stiffness, swelling, locking, and giving way.  
Physical therapy and mild exercise helped; medications, 
including oxycodone, did not.  The examiner opined that the 
left shoulder disability had been aggravated by active 
military service in 1981.

As was discussed above, the Board has determined, based on 
the totality of the evidence of record, that there was no 
such left shoulder injury in 1981.  The VA examiner's 
opinion, therefore, is not probative or relevant, as it is 
based on an incorrect history.  Reonal v. Brown, 5 Vet. App. 
458 (1993)  Although the examiner reviewed the claims file in 
connection with the examination, his opinion regarding 
aggravation is based not on any medical evidence or 
documented historical account, but entirely on the 
unsupported history of injury provided by the veteran.  The 
opinion is not entitled to substantial weight.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a medical opinion based 
on unsubstantiated history, without supporting clinical data 
or other rationale, does not provide the required degree of 
medical certainty needed for a service connection finding).  

The Board notes that the examiner was twice asked to clarify 
his opinion, and address the question of whether the left 
shoulder disability was aggravated by the 1985 period of 
active military service.  On April 13, 2007, the doctor 
stated that the degree of left shoulder disability at the 
time of entry onto annual training in 1985 could not be 
determined without resorting to mere speculation.  He 
addressed the issue again on April 19, 2007.  At that time, 
the doctor noted the veteran reported to sick call in 
September 1985, and that he described a two year history of 
recurrent and frequent left shoulder dislocations for which 
he used codeine.  He opined that the veteran's descriptions 
of his condition showed a mere continuation of the pre-
existing condition.  The examiner opined that there was no 
evidence of an increase in disability during service in 1985.  
The Board notes that the opinion expressed on April 19, 2007, 
was based on a medical history that was both supported by the 
other evidence of record and was independent of the question 
of how much prior to 1985 the left shoulder had been injured.  
As the erroneous fact of injury in 1981 was not considered in 
rendering the April 19, 2007, opinion, that opinion remains 
fully relevant and probative.

During the May 2008 hearing, the veteran testified that he 
had dislocated his shoulder in a fight as a teenager.  He 
reported the injury to his recruiter, but was found to be fit 
on examination.  He stated that he had problems with the 
shoulder throughout PT during basic training, and that during 
his service in September 1985, he had severe problems.

As was discussed above, the medical evidence of record 
establishes that there was no left shoulder disability as of 
the end of the veteran's 1981 active duty training period.  
The evidence does not support a finding that there was in 
fact any left shoulder injury prior to 1981.  The veteran has 
presented none of the specifically requested evidence to show 
such an injury of the shoulder at that time.

The record does establish that such an injury occurred 
between 1981 and 1985, however.  In-service findings in 1985 
were consistent with a pre-existing injury, and complaints 
occurred very soon after the veteran reported for duty.  
While the veteran has not presented any evidence detailing 
the extent of the disability prior to September 1985, and the 
VA examiner has stated that he could not speculate as to the 
extent of the disability, he was able to state that there had 
been no aggravation of the disability in service.  Service 
treatment records show that the veteran reported frequent 
recurrent dislocations over the two years prior to service, 
and particularly over the two to three weeks prior to 
September 1985.  Apart from the single episode of dislocation 
on September 11, 1985, service treatment records reveal no 
additional separations or additional disabilities.  The 
veteran was relieved of PT, and there are no further in-
service problems noted.  Records of private treatment 
received after service indicate that it was not until 1992 
that the veteran again began experiencing increased left 
shoulder symptoms, most likely related to work as a manual 
laborer.  He carried heavy loads and assisted with clearing 
trees.  

Based on the contemporaneous reports of the severity of the 
left shoulder disability before and after September 1985, as 
interpreted by a VA examiner, the Board finds that the pre-
existing left shoulder disability was not aggravated by the 
1985 period of active military service, and hence the claim 
must be denied.


ORDER

Service connection for a left shoulder disability is denied.


REMAND

The fact of head injury during the veteran's initial period 
of active duty training in 1981 is undisputed.  The veteran 
was struck over the head and robbed while performing active 
military service.

As a threshold issue, however, VA must determine whether the 
veteran is basically eligible for benefits arising out of 
this initial period of military service, as the record 
reveals that his discharge was OTH.  A veteran is eligible 
for compensation benefits only if his discharge is under 
conditions other than dishonorable.  38 C.F.R. § 3.4(a)  A 
remand for an administrative decision, to include any 
necessary development, on the threshold issue is required.  
It is the Board's strong recommendation that the AMC forward 
the appeal to the RO for all action in connection with this 
remand, in order to allow the RO to make a determination as 
to whether the period is honorable for VA purposes.

If, and only if, the veteran's discharge is found to be 
honorable for VA purposes, additional action on remand is 
required.  The RO has determined that the sole residual of 
this injury is migraine headaches, and has granted service 
connection for such.  The veteran contends that he has 
additional residuals of head injury which have not been 
recognized or adequately compensated.  Specifically, he 
refers to memory problems, difficulty with crowds, a tendency 
to get lost, and general "mental problems."

The Board recognizes that under the current rating schedule, 
manifestations such as the veteran describes would be 
compensated under the same criteria as are used to evaluate 
the veteran's service connected PTSD.  38 C.F.R. §§ 4.124a, 
4.130.  The Board also notes that the VA doctors who examined 
the veteran in October 2007 specified which symptoms they 
felt were attributable to the head injury, based on the 
occurrence of a relatively minor injury without loss of 
consciousness.

A review of the records of the injury, in particular the 
investigatory report, shows that the head injury was more 
severe than what appears to have been considered by the 
examiners.  The veteran reported that he did in fact lose 
consciousness and may have experienced some memory loss or 
amnesia at the time of the injury.  As the opinions of the 
examiners are based upon an inaccurate history, a remand for 
new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice regarding any 
possible bar to eligibility to benefits 
under 38 C.F.R. § 3.12, based on his 
character of discharge from his initial 
period of service, to include the 
applicable laws and regulations, what 
evidence and information is still needed 
to substantiate his claim, and information 
on the respective responsibilities of VA 
and the veteran in providing such.

2.  After appropriate opportunity to 
respond has been afforded the veteran, the 
RO should make an administrative 
determination of his basic eligibility for 
VA compensation and pension benefits.  
Specifically, the RO must determine 
whether the veteran's initial period of 
service was honorable for VA purposes 
under 38 C.F.R. § 3.12.

2.  If, and only if, the veteran's initial 
period of service is found to be honorable 
for VA purposes, schedule the veteran for 
a VA examination under the traumatic brain 
injury protocol, as well as for a mental 
disorders examination.  The examiners must 
review the claims file in connection with 
the examinations.  They should identify 
all current residuals of the in-service 
head injury in light of the described 
severity of injury.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


